SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

804
KA 13-01549
PRESENT: SCUDDER, P.J., SMITH, PERADOTTO, SCONIERS, AND WHALEN, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                      V                              MEMORANDUM AND ORDER

DEONTE J. BRINSON, DEFENDANT-APPELLANT.


DAVID J. FARRUGIA, PUBLIC DEFENDER, LOCKPORT (MARY-JEAN BOWMAN OF
COUNSEL), FOR DEFENDANT-APPELLANT.

MICHAEL J. VIOLANTE, DISTRICT ATTORNEY, LOCKPORT (LAURA T. BITTNER OF
COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Supreme Court, Niagara County
(Richard C. Kloch, Sr., A.J.), rendered January 3, 2013. The judgment
convicted defendant, upon his plea of guilty, of burglary in the first
degree (two counts), robbery in the first degree (two counts),
criminal mischief in the third degree and grand larceny in the fourth
degree.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.

     Memorandum: Defendant appeals from a judgment convicting him
upon his plea of guilty of, inter alia, two counts of burglary in the
first degree (Penal Law § 140.30 [3], [4]) and two counts of robbery
in the first degree (§ 160.15 [3], [4]) in connection with a home
invasion robbery. Contrary to the contention of defendant, the record
establishes that his waiver of the right to appeal was knowing,
intelligent and voluntary (see People v Lopez, 6 NY3d 248, 256), and
that valid waiver encompasses his contention concerning the severity
of the sentence (see id.).




Entered:    July 3, 2014                           Frances E. Cafarell
                                                   Clerk of the Court